11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Melvin Lee Lewis,                                * From the 42nd District Court
                                                   of Taylor County,
                                                   Trial Court No. 25996A.

Vs. No. 11-15-00213-CR                           * February 10, 2017

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

      This court has considered Melvin Lee Lewis’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.